Campbell, C. J.
Respondent brought certiorari to review his conviction before a justice in Muskegon, where he was tried by jury, and the circuit court affirmed the. judgment, which now comes up on error.
A jury having been required, respondent objected to having the list made by William Collins, constable, on the ground of interest in the prosecution and partiality. This objection was supported by affidavits of respondent and two other persons, stating, in addition to information of statements from others of declarations of Collins indicating a desire and determination to punish respondent, a number of facts, on *116the knowledge of the affiants, equally conclusive of his prejudice and hostility. The justice swore Collins, who denied any prejudice or feeling that would disqualify him from drawing an impartial jury, but did not deny, so far as the record shows, any of the facts asserted. The objection was overruled, and he selected the jurors.
The right to an impartially selected jury is a common-law right, independent of any statute, and where the summoning officer selects the jurors, the objection could be made both before the writ was placed in his hands, or by challenge to the array afterwards : 3 Bl. Comm. 359 ; 4 Bl. Comm. 352. The act of 1885 (page 211) only requires what was required without it, that the selection shall be made by a disinterested officer.
This is not an objection that should be trifled with or evaded. It is the interest of the State itself that all trials shall be fair and impartial. There can be no difficulty in finding an impartial process-server. If such cannot be found in any vicinage, it is not likely that a fair trial could be had there, and such a scandal as an unfair one had better be avoided. When there is serious doubt of an officer’s fairness, he should not be employed to choose jurors.
In the present case the unanswered facts showed that Collins was incompetent, and his opinion of his own fairness was of no account in view of these facts. It is much to be regretted that prosecutions should be pressed by such disregard of public policy.
The judgment must be reversed, and the conviction must be declared illegal and quashed, and the respondent and his bail and sureties discharged.
Champlin and Sherwood, JJ., concurred. Morse, J., did not sit. .